Exhibit New Gold Inc. (A Development Stage Company) Management’s Discussion and Analysis March 31, 2008 MANAGEMENT’S DISCUSSION AND ANALYSISOF FINANCIAL CONDITIONS AND RESULTS OF OPERATION AT MARCH 31, 2008 This Management’s Discussion and Analysis (“MD&A”) is intended to supplement the Company’s interim unaudited financial statements and notes thereto for the period ended March 31, 2008 (the “Statements”) and compares the financial results for the three month periods ended March31, 2008 with that of the comparative periods in 2007. The reader is encouraged to review the Statements in conjunction with this document and the audited financial statements and annual MD&A of the Company for the year ended December 31, 2007. This report is dated May 12, 2008 and the Company’s public filings, including its most recent Annual Information Form, can be viewed on the SEDAR website (www.sedar.com). The Company prepares and files its financial statements and MD&A in Canadian (“CDN”) dollars and in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”). All amounts presented in this MD&A are in Canadian dollars and tabular dollar amounts are in thousands unless otherwise indicated. Business Overview New Gold Inc. (“New Gold” or the “Company”) is a Canadian based resource company engaged in the exploration and development of base and precious metals properties.The current principle area of focus is the New Afton Copper Gold project (the “Project”) located approximately 10 kilometres west of Kamloops, British Columbia. The Company signed a letter agreement dated March 31, 2008 with Metallica Resources Inc. (“Metallica”) and Peak Gold Ltd. (“Peak”) to complete a business combination (“the Transaction”) whereby New Gold would be the surviving legal company. The Transaction is subject to the completion of confirmatory due diligence, definitive documentation, regulatory approvals and obtaining a minimum two-thirds shareholder approval at special meetings of the shareholders of each of Metallica and Peak and majority approval at a general meeting of the shareholders of New Gold. The obligations of Metallica and Peak are also conditional upon New Gold obtaining waivers or amendments to certain terms and conditions of its Note Indenture dated June 27, 2007 (the “Note Indenture”) including: · Removing the permit test and replacing it with a more general covenant that the Company shall work diligently toward obtaining and, once obtained, maintaining in good standing, all permits required for the operation of its properties; · Providing for security on the New Afton Project in favour of the Noteholders; · Creating a mechanism for cash flow movement between the Company and the new subsidiaries including mandatory offers to redeem a portion of the Notes annually; · Renaming the Notes as “Senior Secured Notes”; 1 New Gold Inc. (A Development Stage Company) Management’s Discussion and Analysis March 31, 2008 · Providing for the issue pro rata to the Noteholders of 4,150,000 warrants to purchase common shares of the Company prior to June 28, 2017 for the exercise price of $15.00 per common share, subject to regulatory approval; and · Certain other technical and housekeeping changes. The changes are described in detail in the Circular mailed to Noteholders on April 25, 2008 in connection with the request for a meeting of Noteholders called for May 9, 2008 (the “Meeting”) to consider the Extraordinary Resolution. To be effective, the Extraordinary Resolution must be approved by the holders of not less than 66 2/3% of the principal amount outstanding either: (a) present or represented by proxy at the Meeting; or (b) by written resolution.If written approval is obtained in advance of the meeting, the Meeting will be cancelled.If approved, the Amended and Restated Indenture will become effective on the date the Transaction closes.If the Extraordinary Resolution is not approved, the Amended and Restated Indenture will have no effect. Subsequent to the quarter end on May 8, 2008, the Company announced that the Extraordinary Resolution amending certain provisions of the Note Indenture dated as of June 27, 2007, has been approved by written resolution of holders of more than 66 2/3% of the principal amount of the Notes. Accordingly, the meeting of Noteholders scheduled for May 9, 2008 was cancelled. The Extraordinary Resolution will be effective only upon completion of the Transaction (see Note 18) and if the Transaction does not proceed the Extraordinary Resolution will be of no effect. The Transaction contemplates that shareholders of Metallica will receive 0.9 common share of New Gold for each common share of Metallica held (the "Metallica Exchange Ratio"). Each outstanding Metallica convertible security will entitle the holder thereof to receive a convertible security of New Gold which will, upon conversion, be converted into that number of common shares of New Gold based on the Metallica Exchange Ratio. Shareholders of Peak will receive 0.1 common share of New Gold for each common share of Peak held (the "Peak Exchange Ratio"). Each outstanding Peak convertible security will entitle the holder thereof to receive a convertible security of New Gold which will, upon conversion, be converted into that number of common shares of New Gold based on the Peak Exchange Ratio. In the event that a party enters into an agreement to effect an acquisition proposal that is different from the Transaction, then such party is obligated to pay to the other parties an aggregate amount equal to $22 million in the event Metallica is the terminating party, $8 million in the event New Gold is the terminating party, and $18 million in the event Peak is the terminating party as a termination payment. Each party has also been provided with certain other rights customary for a transaction of this nature, and New Gold has the right to match competing offers made to Metallica or Peak. The respective boards of directors have unanimously approved the Transaction and the Transaction is expected to close in June 2008. 2 New Gold Inc. (A Development Stage Company) Management’s Discussion and Analysis March 31, 2008 Ajax Project On March 25, 2008 the Company announced the signing of an agreement between Abacus Mining and Exploration Corp. (“Abacus”) intended to ensure that any economic mineralization within and surrounding the past producing Ajax pits, is explored, delineated and developed in the most effective manner.As a result the agreement grants Abacus an option to explore for, and potentially develop, mineralization in the area surrounding Abacus’ Ajax mineral claims.Under this agreement Abacus must spend $2.5 million over 2 years over a portion of the Company’s mineral claims surrounding the Ajax pits, and complete a preliminary economic study within 6 months following the 2 year period.If economic mineralization is established in the area between the pits, it will be developed as a joint venture between the two companies.In the event of an open pit operation the interests will be 60:40 in favour of Abacus who will be the operator. In the event of an underground operation the interests will be 60:40 in favour of New Gold who will be the operator. New Afton Copper-Gold Project During 2008, the Company continued the underground development of the Project. The underground development is now proceeding on five development faces including commencement of the surface portal which began in early 2008. The Company completed 824 metres of underground development during the first quarter of 2008 and is currently averaging 90 to 100 metres per week. Surface activities included the development of new surface roads and preparation of the construction office site in advance of the mill construction expected to commence late in the third quarter following site preparation and foundation completion for the mill in the second quarter of 2008. The Company also commissioned, after the quarter end, the pit de-watering system and is now dewatering the New Afton pit into the previously mined Pothook pit where it will be stored and later used when milling commences. The Company also continued its permitting processes for the remaining permits. In April 2008, the remaining key permits, focused on water use and tailings impoundment, were submitted with the authorities. The procurement procedures for the mill site continued with the tendering and finalization of the mill structure, the vertimill and the floatation cells while the detailed engineering attained the 30% level. In addition, during the quarter, the Company announced that after a comprehensive review overseen by AMEC and including input from Cementation, Ledcor and AMC Consultants (Pty) Ltd., the Company's mining consultant, the construction costs for the Project are now projected to total $592 million (which includes a contingency of $48.6 million), 19.6% over the projected costs contained in the Feasibility Study. The primary reasons for the increase are attributed to higher labour and material costs. 3 New Gold Inc. (A Development Stage Company) Management’s Discussion and Analysis March 31, 2008 The Company also announced on March 24, 2008, the signing of a Participation Agreement with the Kamloops Division of the Secwepemc Nation, comprising the Kamloops Indian Band and the Skeetchestn Indian Band. The purpose of the Participation Agreement is to establish a co-operative and mutually beneficial relationship between the First Nations and the Company with respect to the Project and provide a long-term framework for communication, collaboration and cooperation. The Agreement will provide the Kamloops Division with economic opportunities and social and financial benefits, including employment, education, training and business opportunities. The Agreement secures the consent of the Kamloops Division to the Project and its support through all project phases. During the quarter it was determined that the previously approach to exploration, which had been focused in and around the New Afton resource both at surface and at depth, would be curtailedon the basis that the mineralisation identified in this programme would not be mined in the first 5 years of the mine life. The Company will instead initially focus on a full evaluation of the previous drilling program results and re-direct the future program to an evaluation of the regional potential of the Company’s mineral claim holdings including a geophysical survey. As a result, the extent of drilling expected in the near term will be significantly reduced. Selected Quarterly Information The results of operations summarized in the following tables have been prepared in accordance with Canadian GAAP: Comparative Periods $Cdn 2008 1st Quarter 2007 4th Quarter 2007 3rd Quarter 2007 2nd Quarter Statements of Operation and Deficit Loss $ 9,221 $ 42,576 $ 16,448 $ 1,962 Loss per share 0.25 1.15 0.45 0.08 Balance Sheets Working Capital (76,592 ) (29,600 ) 183,513 228,066 Total Assets 475,447 468,835 502,636 489,143 Statements of Cash Flows Payments for mineral properties exploration costs 20,103 20,406 5,957 7,046 4 New Gold Inc. (A Development Stage Company) Management’s Discussion and Analysis March 31, 2008 $Cdn 2007 1st Quarter 2006 4th Quarter 2006 3rd Quarter 2006 2nd Quarter Statements of Operation and Deficit Loss $ 462 $ 1,375 $ 750 $ 60 Loss per share 0.02 0.06 0.03 0.00 Balance Sheets Working Capital 56,783 65,471 71,442 76,460 Total Assets 133,238 132, 656 131,040 130,531 Statements of Cash Flows Payments for mineral claim interest and exploration costs 5,867 5,449 4,544 5,442 During the first quarter of 2008, the Company invested approximately $20.1 million on its mineral properties as compared to $5.9 million in the comparative quarter in 2007. During the current quarter, expenditures on the New Afton project included $18.0 million on underground development and infrastructure and $1.3 million on surface exploration in and around the New Afton project and $0.8 million on the Company’s Ajax claims.In the comparative quarter, the Company spent $3.7 million on development activities, principally related to the construction of a new pit road, $1.8 million on the feasibility study and $0.3 million on surface exploration programs in and around the current resource. In addition, in 2008, the Company spent $11.0 million on property, plant and equipment in the first quarter as compared to $1.3 million in the comparative quarter in 2007. The significant increase relates to the acquisition of the initial mine development fleet plus sundry capital assets required for the development of the New Afton Mine. In 2007, the acquisitions related to the acquisition of the underground infrastructure equipment acquired from the then departing underground mining contractor. For the first quarter of 2008, the Company incurred a loss of $9.2 million or $0.25 per share as compared to a loss of $0.4 million or $0.02 per share in the prior comparative three month period. The increase in the loss is primarily related to the expensing of $9.4 million related to interest and accretion charges which do not qualify for capitalization to the Project costs. The Company allocates the interest and accretion charges arising as a result of the Note and Debenture debt financings between mineral properties and the Statement of Operations based upon the weighted average effective interest rate of the borrowings times the average capitalized value of the Project during the period.The accretion charge on a quarterly basis will reduce in future periods once the obligation of the Company to offer to redeem the Note prior to maturity is met; therefore the Company has been accreting the debt over a 12 month period to its face value. The Company expects to be changing the accretion period to the expected life of the debt in June 2008 once the remaining permits are received or the Note vote on the waiver is approved by the Noteholders. In addition, as the carrying value of the New Afton property 5 New Gold Inc. (A Development Stage Company) Management’s Discussion and Analysis March 31, 2008 increases the proportionate amount of interest and accretion charged to mineral properties as compared to operations will increase. In addition, the Company incurred severance charges in the amount of $1.3 million related to the departure of the then CEO during the quarter. The loss was partially offset by an increase of $1.0 million in higher interest income from the net proceeds from the June and July 2007 financings excluding those investments tied up in the ABCP restructuring for which no interest has been realized, or accrued for, pending clarification from the restructuring committee. The Company also realized a future tax recovery of $1.7 million primarily as a result of the recognition of $1.5 million in non-capital losses incurred during the quarter. Previous Eight Quarters Over the eight preceding quarters, the following significant events have occurred which have impacted the trends over that period: · Financings - On June 28, 2007 and subsequent agent’s over allotment option on July 27, 2007, the Company completed a short form prospectus filing generating gross cash proceeds of $392.3 million (net proceeds of $374.5 million)(see Liquidity and Capital Resources).In February 2006 the Company raised $75 million from the issuance of units comprised of one share with a half warrant. In addition, the Company raised approximately $3 million in flow through financing during the fourth quarter of 2005. As a result, total assets and working capital, until the fourth quarter of 2007, has increased significantly since the second quarter of 2007. Once the Company receives its remaining permits, working capital will improve further as the Note debt will be re-classified from a current to long-term liability. · The Company commenced a Feasibility Study in December 2005 (the results of which were published in the second quarter 2007) at a total cost of $9.3 million over the preceding six quarters. · The Company has recognized an impairment charge against its ABCP investments in the third quarter of 2007 in the amount of $17.2 million and an additional $32.8 million in the fourth quarter of 2007, as management’s best estimate of the likely loss that may be realized on its holdings on ABCP on the resolution of the ABCP restructuring. · The Company also expensed $9.4 million in the first quarter of 2008, $11.4 million in the third quarter of 2007 and $10.7 million in the fourth quarter of 2007 related to interest and accretion charges based on its interest capitalization policy. · The Company has recorded a tax recovery of $10.6 million at September 30, 2007 related to available loss carry forward amounts and share and debt issue costs as discussed in the 2007 third quarter comparative. 6 New Gold Inc. (A Development Stage Company) Management’s Discussion and Analysis March 31, 2008 Liquidity & Capital Resources As at March 31, 2008,the Company had negative working capital of $76.6 million versus negative working capital of $29.6 million as at December 31, 2007. The primary reason for the negative working capital relates to the continued accounting for the Notes as current debt and categorizing the illiquid ABCP investments as long-term assets.
